DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I in the reply filed on 03 January 2022 is acknowledged.  The traversal is on the grounds that the elected and non-elected claims are similar and that references relevant to both sets of claims will be found by the Examiner in the same fields of search.  This is not found persuasive because “similarity” between inventions shown to be distinct does not make improper the restriction requirement.  Likewise, the suggestion that references relevant to both inventive groups could be found in the same field of search does not make improper the restriction requirement.  Divergent search queries will result from the distinct inventions, resulting in expansive and burdensome searching.  Further mere overlap of search alone would not diminish the serious examination burden that is presented by the distinct inventions.
The requirement is still deemed proper and is therefore made FINAL.





Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 10, 12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhbauch (US patent 5,157,314).
	The patent to Kuhbauch discloses the invention as is claimed.  Kuhbauch discloses a wiper system (fig. 3) including a wiper blade (210) with a wiper tip, a motor assembly (230) configured to drive the wiper blade in a sweep pattern over windshield (200), first and second sensors (263, 262) disposed proximate to first and second angle limits of the sweep pattern, respectively, and configured to identify when the tip of the wiper blade is located at such angle limits, and a control system ECU (238) configured to received signals from the sensors indicating when the tip of the wiper blade is located at the first and second angle limits and to control the driving of the wiper blade by the motor assembly. 
	With respect to claims 2 and 12, the wiper blade of Kuhbauch is deemed to be flexible in the same manner as applicant.  All structure has at least some flexibility and thus meets the limitation as far as defined.  Applicant has not set forth any particular degree of flexibility that would distinguish from Kuhbauch.
	With respect to claim 5, the ECU (238) includes a drive unit, as far as defined and in the same manner as applicant, that acts to control motor (230) operation via the control line (234).

	With respect to claim 17, the signals from the first and second sensors are deemed discrete as they are transmitted on separate control lines (252, 248).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhbauch (US patent 5,157,314) in view of Vadgaonkar et al (US patent application publication 2019/0061696).

The publication to Vadgaonkar discloses a wiper system (fig. 1) for aircraft (para. 34).  The system includes an ECU (160) for providing signals to drive unit (120) to drive a brushless DC motor (24).  A gear head (12) is provided between such brushless motor and a wiper assembly (14, 18, 16), which includes wiper arm (16).
It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the wiper system of Kuhbauch with a brushless DC motor and gear head to drive the wiper arm therein, as clearly suggested by Vadgaonkar, to enhance drive efficiency by providing a high efficiency motor and reduce drive components.  Direct driving of wiper arms via brushless DC motors is well established in the wiper art.
With respect to claims 4 and 14, the gear head as suggested by Vadgaonkar is deemed to be of a substantial gear ratio, at least as far as defined.
With respect to claim 11, it also would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the modified wiper system of Kuhbauch on an aircraft or airframe, as suggested by Vadgaonkar, to enable wiping thereof.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhbauch (US patent 5,157,314) in view of Braun et at (WO publication 2009/135820).
	The publication to Kuhbauch discloses all of the above recited subject matter with the exception of a transmitter disposed on the tip of the wiper blade for transmitting to the sensors.
	The publication to Braun discloses a wiper system (fig. 1) with the provision of a transmitter (30, 32, fig. 1) on the tip of a wiper blade (14) to activate a sensor (30) on the windshield (2) for determining the instantaneous position of the wiper arm/blade thereon.

	With respect to claim 7, first and second sensors (263, 262, fig. 3) of Kuhbauch are disposed proximate to first and second angle limits of the sweep pattern, respectively.
	With respect to claim 8, when modified as suggested by Braun, the sensors of Kuhbauch would be configured to receive transmissions from the transmitter for determining position of the wiper blade and are deemed to output discrete signals, since they are distinct, to the ECU via separate lines (252, 248).
	With respect to claim 9, the control logic of Kuhbauch is configured to generate a first command to reduce speed of the wiper blade when a first angle limit is reached at the first sensor (263), and to generate a second command to reverse a direction of the driving of the wiper blade when a second angle limit is reached.  See column 6, lines 25-43. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note the cited publication to Lee which discloses use of infrared transmitting and receiving proximity sensors to determine object location.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
19 March 2022